Citation Nr: 1452476	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-36 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to prostate cancer treatment by VA.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1958.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO. 

In September 2013, the Veteran testified from the RO by way of videoconference technology at a held before the undersigned Veterans Law Judge. A transcript of this hearing is located in the Virtual VA folder.

In October 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ), for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition. 

For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is not shown to have additional disability due to prostate cancer treatment by VA that was proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or the result of an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 due to prostate cancer treatment by VA have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA issued a VCAA notice letter to the Veteran in June 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim for compensation for additional disability under 38 U.S.C.A. § 1151, and of his and VA's respective duties for obtaining evidence.  This letter provided him with the general criteria for the assignment of an effective date and initial rating.    

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the VA treatment records.  

Pursuant to the October 2013 remand, the AOJ obtained the original clinical records pertaining to the Veteran's July 2006 treatment by VA.  

While the AOJ attempted to obtain the actual signed consent form pertaining to the VA treatment, the response did not include the actual signed form.  However, to the extent that the Veteran's spouse has suggested that he was not told of all the side effects of the treatment, the failure to obtain this record is no more than harmless defect.

The records pertaining to the Veteran's Federal Tort Claims Act (FTCA) lawsuit were also obtained to the extent possible.  In September 2014 correspondence, the VA Regional Counsel indicated that, as the Veteran's claim was settled, there were no court documents to be obtained.  In addition, any case notes were considered attorney work product and could not be disclosed.   A Judgment Fund Settlement Voucher and verification of the amount paid to the Veteran were obtained and are associated with the claims file.  

In addition, the Veteran's claims file was reviewed by a VA physician in October 2014 for the purpose of obtaining an opinion as to the Veteran's claim.  The opinion report reflects that the physician reviewed the entire claims file and provided the requested opinions with supporting rationale.  These actions complied with the Board's remand instruction.  Stegall, 11 Vet. App. at 271.

The Board acknowledges that any Veterans Health Administration (VHA) quality assurance review records have not been obtained, as directed in the Board's October 2013 remand.  See VAOPGCPREC 1-2011(April 19, 2011) (holding that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel); see also Hood v. Shinseki, 23 Vet. App. (2009).  

However, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes. See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011). 

As the medical treatment in question was performed in 2006, and the record indicates any quality assurance review was undertaken in 2008 and the settlement on the Veteran's FTCA claim was paid in April 2011, any records would have likely been destroyed.  It is thus not likely that additional remand for Quality Assurance records will result in retrieval of any documents helpful to the Veteran, so another remand for such records is not called for in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Finally, the Veteran also presented testimony at the hearing in September 2013. During the hearing, the issues were clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for compensation under the provisions of 38 U.S.C.A. § 1151 are thus ready to be considered on the merits.


II.  Legal Criteria

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).  

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case.  

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


III.  Analysis

The Veteran seeks compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from treatment and July 2006 brachytherapy performed for prostate cancer.

A review of the VA medical records shows that the Veteran was diagnosed with prostate cancer in 2006.

A May 2006 VA consultation report indicated that the Veteran was diagnosed with prostate cancer in January 2006.   He was referred to the VA Medical Center (VAMC) for radiation oncology consultation, where he was found to be a suitable candidate for seed implantation; however, he was advised to have his prostate size done as well as having a repeat PSA. Also, due to scheduling, he would possibly not be able to be seen until late summer. 

The Veteran was noted to still be a suitable candidate for the brachytherapy and said he would rather wait even if it was late summer and have the PSA done.  He added that, as long as the PSA was not rising rapidly, he would rather wait until summer to have the seed implantation done.

The Veteran underwent implantation of radioactive seeds for prostate cancer
(brachytherapy) at VA in July 2006.  The surgical treatment records reflected that an informed consent was received.  It was noted that the Veteran was aware of the diagnosis, planned procedure, indications for the procedure, alternative treatments, risks, expected benefits and potential complications of the procedure and wished to proceed.  The surgical reports do not reflect any abnormality with respect to the procedure, and it was noted that the Veteran made a good recovery.

A March 2007 VA oncology follow-up report indicated that the Veteran denied having pain, rectal pain, and tenesmus, although he did use a stool softener occasionally.  At that time, he was noted to be doing well with no recurrence of the tumor.

A July 2008 letter sent by the VAMC to the Veteran outlined that the brachytherapy program was under review, and that the review indicated that there was a possibility that he received a radiation dose to the prostate gland that was less than his physician indicated.  He was instructed to return to the VAMC for examination and CT scan to determine whether his treatment was adequate.

An October 2008 radiation oncology note indicated that, although the Veteran received an adequate dose to the prostate, he had some seeds placed external to the prostate that yielded a high rectal dose. This dose was greater than 150% of the expected; however, the D1.33 was less than 160 Gy and, therefore, did not meet the criteria of rectal overdosing.  This was discussed with the urologist who participated in his implant earlier in September 2008, and their mutual feeling was that the clinical significance of this dose to the rectum was unclear. 

A September 2008 treatment report indicated that there was no suggestion that the Veteran was having any significant rectal problems.  The physicians felt that contacting the patient to tell him about these seeds and the resulting rectal dose would create undue worry and mental anguish that was unwarranted given that they were not even sure whether these seeds had had any clinical implications.

However, that same physician reported in an October 2008 VA adverse event report note that the Veteran was contacted regarding this discussion and was told that VA physicians determined that the dose to the prostate was adequate.  It was also explained that the brachytherapy procedure led to some seeds being placed outside the prostate and that this contributed to a high dose to the rectum.  

The Veteran was specifically asked whether he was having any rectal bleeding, tenesmus, or fecal incontinence and denied having any of these symptoms. The VA physicians determined that the Veteran was adequately dosed to the prostate, but he appeared to have had a relapse. His post- brachytherapy PSA fell to 3.08, but had been steadily climbing and reached 9.87 a few weeks earlier.  He was told that his primary care physicians would be contacted regarding his rising PSA levels.

An October 2008 VA consultation report noted that he underwent a biopsy of the prostate in November 2006 when two of the six biopsies were noted to have been involved with adenocarcinoma of the prostate. These were the left base and left mid biopsies and had a Gleason score of 6.  50 and 80 percent of the samples were involved with tumor. He was evaluated at the VAMC and underwent brachytherapy. His nadir PSA was 3.08 but it had since increased.  He was in to discuss further treatment.  At that time, he denied rectal problems or bowel problems.  

The Veteran was assessed with recurrent adenocarcinoma of the prostate.  The treatment provider noted that, as the Veteran had undergone brachytherapy, he would not be a candidate for radiation therapy or surgery at that point in time. The treatment modality open to him was that of hormonal manipulation.  The treating physician explained to him the concept of hormonal manipulation and noted that it was akin to chemical castration and resulted in vasomotor symptoms like hot flashes and caused erectile dysfunction. The Veteran indicated that he needed to think about whether to undergo the treatment.  

A December 2008 VA treatment report reflected that the Veteran had received Casodex the previous week and had come in for a Zoladex injection.  The examiner indicated that they discussed side effects that included hot flashes, insulin resistance, weight gain, osteoporosis, and erectile dysfunction among other things.  It was noted that the Veteran was agreeable to proceed with Zoladex.  He received continued injections in 2009.

In December 2008, the Veteran filed a claim under the FTCA for injuries received as a result of the July 2006 brachytherapy.  At that time, he noted that his PSA was elevated again, that he was suffering from stress, worry, depression, lack of sleep, moodiness and fatigue, and that his sex life had been affected.

The case was eventually settled, and a judgment fund transmittal report indicated that the Veteran received his payment in April 2011.  The document noted a brief description of facts giving rise to claim as insufficient treatment of brachytherapy.  

A VA report reflected that the Veteran was advised by a nurse in June 2008 in the Radiation Oncology Department that the VAMC was doing a quality assurance check on the prostate brachytherapy program.  As part of this evaluation, a VA physician reviewed the brachytherapy plan.  It was determined that an adequate therapeutic dose of radiation had been delivered to the prostate.  There were noted to be several seeds outside of the prostate suggesting that a higher dose of radiation could have been administered to the rectal wall, but it did not meet the criteria for overdosing.  

A review of the Veteran's history from the record and a discussion with him indicated that he did not have any symptoms suggestive of radiation proctitis.  Disclosure of this information was made to the patient and to his primary care physician at VA during the months of October and November 2008.

The VA treatment records reflect that the Veteran underwent colonoscopy in February 2009.  The Veteran had a history of colon polyps and complained of constipation.  A benign polyp was removed at that time.  The Veteran underwent another colonoscopy in 2012 that was positive for tubular adenoma (polyp). There were no indications of rectal-related complaints in these treatment records.

In an undated opinion, a VA physician and chief of urology at the VAMC indicated that he had reviewed the Veteran's claims folder including the medical evidence contained therein.  In summary, the Veteran was noted to have presented with an elevated PSA level and was 70 years of age when he underwent sextant biopsies of the prostate in November 2005 (there is a repetitive error in the chart where it is indicated that the biopsies were performed in November 2006). The biopsies demonstrated Gleason Grade 3 Score 6 adenocarcinoma of the prostate in two of the six cores.  His PSA level reached a high of 12.5 mg/ml in March 2006. He underwent a brachytherapy procedure at the VAMC in July 2006.  The Veteran's PSA reached a nadir of 3.08 mg/ml as of June 2006.   He had a radiation oncology follow-up appointment in September 2007 that noted the response to therapy at that time.

By a review of the claims chart, the VA reviewing physician noted that the Veteran's claim was that the incorrect seed placement for the treatment of the prostate cancer had resulted in a failure of the treatment and subsequently the need for androgen deprivation therapy ("hormone shots"). 

The VA examiner opined, to a reasonable degree of medical certainty, that the failure to control the prostate cancer with brachytherapy was not the result of incorrect placement of the seeds in that it was previously determined that the calculated dose to the prostate was adequate for treating prostate cancer.  That being stated, it was acknowledged that any form of treatment for localized prostate cancer, including brachytherapy, external beam radiation therapy or even radical prostatectomy, had a failure rate that was somewhere in the range of 15 to 20 percent.  Hence, the failure of any treatment modality was not indicative of a technical error or inadequacy per se, but unfortunately was an expected outcome in a significant number of patients.

During the Veteran's September 2013 hearing, he testified that, following the brachytherapy, he still required treatment for prostate cancer including hormone injections that caused fatigue and weakened his immune system.  He also endorsed having arthritis and reported problems with his bowel movements so that he needed to take laxatives.  He also testified that several of the radiation seeds went out of the prostate and led to the development of radiation proctitis. 

The Veteran's spouse testified that his mood had changed entirely since the procedure and that he was more depressed.  She also reported that the VA Medical Center did not tell him about all of the side effects of the treatment.

In October 2014, the Veteran's claims file was reviewed by a VA physician for an opinion on the Veteran's claim.  She noted that hematology/oncology and gastrointestinal specialty notations indicated no untoward affects concerning seed placement and that a colonoscopy done around the time period in question and a polypectomy were completed with no findings of radiation damage evident per review. 

The treatment failure noted due to the prostate cancer itself was evident. Hematology/Oncology and primary care provider follow-up notations noted recurrent prostate cancer, but indicated no residual damage concerning the radiation therapy.  The reviewing physician also noted the relevant October 2008 and November 2008 review of the Veteran's brachytherapy procedure.  She noted that, clinically, the Veteran's tort claim was not applicable. 

The examiner added that she had considered the Veteran's statement to the effect that he was required hormone therapy due to the seeds.  However, she found this contention to be incorrect.   Rather, she determined that the hormone therapy was necessary for treatment of recurrent prostate cancer. No residual affects related to seed implantation had been evident to date. She further noted that such hormonal therapy was routinely done in cases of recurrent prostate cancer and hematology/oncology notations clearly supported that this was the case.

The VA examiner determined that, clinically and objectively, the July 2006 brachytherapy procedure did not result in additional disability, as noted. Prior to the procedure, Veteran had prostate cancer.  Following the procedure, although treatment failure noted, hormonal therapy appeared to remain effective, and to date, no clinical evidence of metastasis had been noted. The treatment rendered, to date, arguably appeared to have been of benefit without residuals.

The examiner determined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider and that VA had provided appropriate informed consent regarding pursuit of the procedure undertaken.

The reviewing physician further indicated that the hormonal therapy implemented had nothing to do with the seed placement. This was implemented due to the fact that the PSA failed to return to 0.00 levels, indicating chemical/recurrent prostate cancer/treatment failure, and treatment notations reflect this per review.

The examiner pointed out that, as noted, the criteria for rectal overdosing had not been met and clinically no symptomatology of rectal overdosing had been noted to date. She also noted that a colonoscopy objectively demonstrated no evidence of damage to the rectum.

The examiner noted that she concurred with the previous VA urologist's opinion that the Veteran's treatment had a failure rate of 15-20 percent and that the failure here was not a result of technical error or inadequacy, but an expected outcome for a significant number of patients.

Therefore, reviewing physician opined that it would be considered less likely as not (less than 50 percent probability) that there had been any additional disability due to the July 2006 brachytherapy treatment and that there was lack of evidence to support a finding of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in rendering treatment for the prostate cancer or the happening of an event that was not reasonably foreseeable.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for the claimed residuals of prostate cancer treatment. 

The evidence does not show that the Veteran's July 2006 brachytherapy was productive of additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care.   

To the extent that the treatment records documented that seeds had been placed external to the prostate and had yielded a high rectal dose, this finding was not consistent with an overdose.  More importantly, no additional disability has been shown to be the result of the rectal dose.  While the Veteran suggested that he had radiation proctitis during the Board hearing, his treatment records showed that he had no such diagnosis and denied having rectal-related complaints.  

Moreover, the October 2014 VA examiner noted that there was no resulting disability from the dose and indicated that colonoscopy findings objectively demonstrated no evidence of damage to the rectum.

While the Veteran's spouse had indicated that he was not advised of certain side effects, the treatment reports reflected that the Veteran's informed consent was obtained before the July 2006 brachytherapy treatment and that the diagnosis, planned procedure, indications for the procedure, alternative treatments, risks, expected benefits and potential complications had been discussed with him.  The Veteran has not provided any specific statement indicating that he did not give informed consent.

Additionally, evidence has not been submitted to establish that any residuals disability due to the brachytherapy and prostate cancer treatment was the result of an event not reasonably foreseeable.  Rather, the October 2014 VA reviewing physician confirmed the earlier VA urologist's statements to the effect that prostate cancer treatment was unsuccessful in a significant number of patients, and thus the Veteran's failed treatment and additional treatment including hormone injections were not unforeseeable.  

The Board accepts the opinion of the October 2014 VA physician as probative evidence on the question of whether the Veteran's prostate cancer treatment residuals were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable, as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the physician's expertise and consideration of medical research. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). 

There is no contrary opinion of record, and Veteran has not identified or even referred to the existence of any other medical evidence that, in fact, supports the claim for compensation under 38 U.S.C.A. § 1151.

The Board also considered the Veteran's statements and hearing testimony that VA was negligent in providing care.  The Veteran, however, is not competent to provide an opinion that he had developed additional disability because a medical professional had not acted with a reasonable standard of care.  

An opinion of this type would require knowledge of highly complex medical matters and an understanding of prostate cancer and radiation treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

In expressing an opinion as to negligence, the Veteran is not reporting readily apparent symptoms or identifying a contemporaneous medical diagnosis that was later diagnosed by a medical professional. See Jandreau v. Nicholson, 492 F.3d at 1377.  

Furthermore, neither the Veteran nor his wife is shown to have knowledge of the acceptable medical practices in diagnosing and treating prostate cancer such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g. amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  

While the Veteran's FTCA claim was settled, it would be speculative to read any finding of negligence, fault, or similar error sufficient to establish a claim under 38 U.S.C.A. § 1151.  The terms of the agreement noted "insufficient treatment of brachytherapy" without further explanation.  

Accordingly, the Board finds this settlement report to have limited probative value when compared to the reasoned, fully stated opinion of the October 2014 reviewing physician.  .

In conclusion, the preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151 for the claimed residuals of prostate cancer treatment. 

As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The claim for compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to prostate cancer treatment by VA is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


